UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2208


TROY D. PETTY; ANNAH A. PETTY,

                Plaintiffs – Appellants,

          v.

MARVIN LUMBER AND CEDAR COMPANY, t/a MARVIN WINDOWS AND
DOORS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Fox,
Senior District Judge. (2:13-cv-00062-F)


Submitted:   March 31, 2016                 Decided:   April 12, 2016


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman W. Shearin, Kevin A. Rust, VANDEVENTER BLACK, LLP,
Raleigh, North Carolina, for Appellants.       Thomas H. Boyd,
Michael E. Obermueller, WINTHROP & WEINSTINE, P.A., Minneapolis,
Minnesota; Wes J. Camden, Brooks Pierce, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Troy D. Petty and Annah A. Petty appeal from the district

court’s order dismissing their civil complaint as barred by the

statute    of   limitations.         The    Pettys    sought     damages    under

contract and warranty causes of action for damages caused by the

Defendant’s allegedly defective windows.               Finding the complaint

untimely filed, we affirm.



                                       I.

      On appeal, the Pettys do not dispute that their claims are

barred by the statute of limitations.                Rather, they argue that

the    Defendant    waived     the    protection       of    the     statute    of

limitations by providing an express warranty of ten years.                      We

review a district court’s dismissal of a pleading on statute of

limitations grounds de novo.          Cruz v. Maypa, 773 F.3d 138, 143

(4th Cir. 2014).

      The Pettys rely on Christie v. Hartley Constr., 766 S.E.2d
283, 287-88 (N.C. 2014), which affirmed the right of parties to

contract around a statute of repose.               Christie offers the Pettys

no    assistance.     The     instant       case    concerns     a   statute    of

limitations which, as the Christie court recognized, “exhibit

significant differences in both form and function” from statutes

of repose.      Id. at 286.    One way North Carolina treats statutes

of    limitations   differently      from     statutes      of   repose    is   by

                                        2
forbidding    parties       from     extending      the    four    year      statute   of

limitations for contract claims.                 See N.C. Gen. Stat. § 25-2-

725(1) (2015).       Thus, the district court correctly dismissed the

Pettys’ complaint as untimely.



                                           II.

       Next, the Pettys assert that, even if the Defendant did not

waive its statute of limitations defense, they were entitled to

equitable    tolling     during      the    time    of    the    Defendant’s        repair

attempts.     Where the district court denies equitable tolling as

a matter of law, we will review the court’s determinations de

novo.      Cruz, 773 F.3d at 143.                However, where the issue is

whether facts bearing on the inquiry have been appropriately

pled, the standard of review is abuse of discretion.                           See Chao

v. Virginia Dep’t of Transp., 291 F.3d 276, 279-80 (4th Cir.

2002).     Here, the district court found that the complaint lacked

sufficient     detail        to     determine      whether        equitable       tolling

applied.    We review that determination for abuse of discretion.

       Under the doctrine of equitable tolling, a party is barred

from    asserting    a      technical      defense,       such    as    a   statute    of

limitations,        “when         delay    has      been        induced      by      acts,

representations,       or    conduct,      the     repudiation         of   which   would

amount to a breach of good faith.”                 Nowell v. Great Atl. & Pac.

Tea Co., 108 S.E.2d 889, 891 (N.C. 1959).                       However, a plaintiff

                                            3
who seeks to obtain equitable tolling of a limitations period

must show that he reasonably relied upon a representation made

by the Defendant.   See Town of Pineville v. Atkinson/Dyer/Watson

Architects, P.A., 442 S.E.2d 73, 74-75 (N.C. Ct. App. 1994).   In

this case, regardless of when the repairs took place or how long

they took, the Pettys have failed to make any allegation that

they relied on any representations by the Defendant.

     Contending that they were not required to do so, the Pettys

rely on Haywood St. Redevelopment Corp. v. Harry S. Peterson,

Co., 463 S.E.2d 564, 567 (N.C. Ct. App. 1995), which held that

the limitations period for a breach of express warranty claim

may be tolled “during the time the seller endeavors to make

repairs to enable the product to comply with a warranty.”      In

their complaint, the Pettys list dates that Defendant attempted

to “assess” and “repair” the windows, ranging from October 2010

until November 2012.   However, assuming Haywood stands for the

proposition that repairs can toll the statute of limitations

even in the absence of inducements and reliance, the Pettys have

still, as the district court found, failed to specify how long

each repair took, failed to explain the details of the testing

and inspections, and failed to allege that the repairs were made

in order to enable the product to comply with its warranty.

Moreover, after the district court warned the Pettys about their

insufficient pleading, they failed to offer any further details

                                4
in their amended complaint.              Absent the necessary details, we

conclude that the district court did not abuse its discretion in

not applying the equitable tolling doctrine.



                                       III.

     For the foregoing reasons, we affirm the judgment of the

district    court.     We     dispense    with   oral   argument   because     the

facts   and   legal    contentions       are   adequately   presented     in   the

materials     before   this    court     and   argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                          5